
	
		II
		111th CONGRESS
		1st Session
		S. 2685
		IN THE SENATE OF THE UNITED STATES
		
			November 2, 2009
			Mr. Burr introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on 2,2-Dimethylbutanoic
		  acid 3-(2,4-dichlorophenyl)–2-oxo-1-oxaspiro(4.5)dec-3-en-4-yl
		  ester.
	
	
		1.2,2-Dimethylbutanoic acid
			 3-(2,4-dichlorophenyl)-2-oxo-1-oxaspiro(4.5)dec-3-en-4-yl ester
			(a)In
			 generalHeading 9902.12.02 of
			 the Harmonized Tariff Schedule of the United States (relating to
			 2,2-Dimethylbutanoic acid
			 3-(2,4-dichlorophenyl)-2-oxo-1-oxaspiro(4.5)dec-3-en-4-yl ester) is amended by
			 striking 12/31/2009 and inserting
			 12/31/2011.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
